Citation Nr: 1001164	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  05-23 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Entitlement to service connection for skin cancer, to 
include as due to herbicide exposure.

3.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus 
type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1969 to February 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The issues of service connection for skin cancer and 
hypertension are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center in Washington, DC.


FINDING OF FACT

Bilateral tinnitus began in service and has been continuous 
since service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the veteran's favor, 
bilateral tinnitus was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.306, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that bilateral tinnitus was incurred in 
service. 

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Here, the Board 
is granting service connection.  Thus, no further discussion 
of the VCAA is required.

Service Connection for Bilateral Tinnitus

The veteran seeks service connection for bilateral tinnitus.  
Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
evidence is at an approximate balance and the appeal will be 
allowed. 
 
The veteran has a current diagnosis of bilateral tinnitus, as 
reflected in the VA examinations conducted in May 2004 and 
October 2005.  The next question, therefore, is whether there 
is evidence of an inservice occurrence of an injury or 
disease.

Noise exposure in service has already been conceded, as the 
Veteran was granted service connection for bilateral hearing 
loss in a June 2004 rating decision.  The May 2004 VA 
examiner opined that tinnitus was not related to service, as 
the Veteran reported high-pitched ringing in his ears that 
began "years ago," but could not recall when exactly it 
began; and since it was not mentioned in service treatment 
records.  However, the Veteran reported at the October 2005 
VA examination that tinnitus began during basic training when 
he was exposed to weapons fire.  In July 2005, he also 
provided a statement to VA in which he explained that he 
remembered the ringing first appearing in 1969 while he was 
stationed at Fort Bragg and navigating a combat simulation 
course.  He said his ears would ring for two or three days 
after a loud noise and then it would decrease but never went 
away completely.

The veteran can attest to factual matters of which he had 
first-hand knowledge, such as experiencing ringing in his 
ears since service.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
lay person is competent to identify the medical condition 
(noting that sometimes the lay person will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a form 
of cancer), (2) the lay person is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  See Jandreau v. Nicholson, 
492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether the evidence supports 
a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21. Vet. App. 303 (2007).

Here, the Board finds that the Veteran's statements are 
credible evidence that he has had ringing in his ears since 
service.  The primary reason the May 2004 examiner found 
tinnitus was not related to service was that the Veteran had 
not stated it began in service.  As the Veteran has since 
stated as much, that opinion is less probative and less 
persuasive.  See Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007) (the Board must consider the credibility and weight of 
a veteran's statements, and any other competent lay or 
medical evidence, in determining whether to grant service 
connection based on continuity of symptomatology).  Given 
that the Veteran has provided credible evidence that tinnitus 
has existed since service, service connection for the 
disability can be granted.

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim, 
particularly with regards to obtaining another nexus opinion; 
however, such development would not materially assist the 
Board in this determination.  Under the "benefit-of-the-
doubt" rule, where there exists "an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter," the 
veteran shall prevail upon the issue.  Ashley v. Brown, 6 
Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. 
App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  As a state of relative equipoise has been 
reached in this case, the benefit of the doubt rule will 
therefore be applied and service connection for bilateral 
tinnitus will be granted.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).


ORDER

Service connection for bilateral tinnitus is granted.


REMAND

It appears that the Veteran's complete service treatment 
records are not associated with the claims file.  In his VA 
Form 526, received by VA in January 2004, the Veteran states 
that he contracted hepatitis in Vietnam and was transferred 
to Trippler Army Hospital in Hawaii.  Although hepatitis is 
not an issue on appeal, those records may be of import as 
they could show issues with his blood pressure or skin.  The 
service treatment records associated with the claims file do 
not include records from Trippler Army Hospital.

Regulations provide that efforts must be made to secure all 
federal records that may exist related to the Veteran's 
claim.  38 U.S.C.A. § 5103A(b)(3) requires that VA continue 
any attempts to get federal records 'until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile."  Remand is necessary so that service 
treatment records from Trippler Army Hospital can be 
obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete 
service treatment records, including 
records from Trippler Army Hospital.  
Evidence of attempts to obtain these 
records should be associated with the 
claims file.  Do not associate 
duplicate records with the claims file.

2.  After completing the above action, 
the claims should be readjudicated.  If 
the claims remain denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


